

117 HR 5343 IH: FEMA Caseworker Accountability Act
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5343IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2021Mr. Rice of South Carolina (for himself and Ms. Mace) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Administrator of the Federal Emergency Management Agency to submit a report to Congress on case management personnel turnover, and for other purposes.1.Short titleThis Act may be cited as the FEMA Caseworker Accountability Act.2.Report on staff turnoverNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall submit to Congress a report containing—(1)the turnover rate for case management personnel of the Agency;(2)the average and median length of employment for the personnel described in paragraph (1); (3)the steps that the Agency is taking, or plans to take, to lower the rate of turnover for the personnel described in paragraph (1);(4)the number of personnel of the Agency that is detailed to work disaster recovery and then return to such personnel’s full time assignment after a disaster, disaggregated by full-time, part-time, temporary, and contract personnel; and(5)the average time and median length of the rotations of personnel described in paragraph (4) and how often rotations and reassignment of personnel occur for each disaster recovery position and function, disaggregated by full-time, part-time, temporary, and contract personnel. 